Thiele, J.
(dissenting): I cannot agree with the conclusion reached in this case. In effect it is held that under R. S. 1933 Supp. 10-602, where an assignment before a notary public, identifying the bond, etc., is tendered the state treasurer, his only duty is to endorse the assignment on his records. I believe that is only a part of his duty. As interpreted in the court’s opinion, under the statute the state treasurer need only examine the submitted assignment to see that the assignor is the registered owner of the bond and that he executed the assignment before a notary public. Plainly, such an interpretation ignores the obvious purposes for which the act was passed.
The statute above referred to is a part of Laws 1923, ch. 225, R. S. 10-601 ef seq., and is an amendment of section 2 of the act, the amendment not affecting the question presented in this case. The entire purpose of the act is to protect bond owners in the title to their bonds. Section 1 of the act provides for registration by the state treasurer of state and municipal bonds, and for notification by him to the municipality issuing the same of such registration. Section 2 provides that after registration of any bond it shall be negotiable only by “formal assignment” and it is later provided the state treasurer shall have printed such forms as may be necessary. The statute is silent as to who shall prepare these forms, but the *247only conclusion that can be reached from reading the entire act is that the state treasurer shall prepare the forms. There is no requirement the bond itself be returned to the state treasurer with the assignment. It will be noted the assignment is to be a formal assignment. Anything is formal in law that requires certain solemnities in its making or doing. The plain intent of the statute is that the assignment must show on its face the title of the assignor as being the owner of the previously registered bond. If that title shows that it can be divested only as the result of an order of a court of competent jurisdiction, such showing must be made. Here the original registration showed the owner of the bond held it in a fiduciary capacity, and as a guardian who could dispose of it only as a result of an order of the probate court. An assignment, even though acknowledged before a notary public, which failed to state the necessary steps, certainly was not a “formal assignment.” When the state treasurer endorsed on his records the name of James G. Sheppard individually as owner of the bond, he did so without the “formal assignment” required by law and in violation of his legal and official duty.
The demurrers of the sureties on the state treasurer’s bond should have been overruled.
I am authorized to say that Mr. Justice Harvey concurs in this dissent.